$2,6U(iH
COURT OF      CRIMINAL APPEALS
P.O. BOX 12308, CAPITQLSSTATI'ON
AUSTIN,      TEXAS.         7c 8711
                                                             RE: WR-82,546-01

ATTENTION:      Abel Acosta,      Clerk




                                      May 28, 2015



Dear Clerk,
                      On January 14,2015 an "ORDER" was issued by this Co
Court in the matter of Writ No.WR-82,546-01 allowing the trial
court 120 days to complete Fact Findings and Conclusions of Law.
That time has exspired. I am writting to inquire about the status
of the above mentioned Writ and to see if the trial court complied
with   the    order of    this   Court.

       The above mentioned Writ was          remanded back     to   the 292nd Dist.
Crt. of Dallas County. I have not received notice of proper filings
by that court. Please let me know if the trial court has filed it's
findings with this Court. Thank you for your time in this matter.




                                                     Mr. James J Davenport
                                                     Tt)CJ# 01632406
                                                     Bill   Clements   Unit
                                                     9601 Spur 591
                                                     Amarillo, Texas. 79107




                                                      COURT OF CRIMINAL APPEALS

                                                              MAY 29 2015

                                                            Abe!Acosta,Clerk